EVERETT, Senior Judge
(concurring):
Several years ago the Judge Advocate General of the Army initiated the innovative “Bridging the Gap Program,” where-under, after a trial has ended, the military judge provides a critique to trial and defense counsel. In this way trial skills of sometimes inexperienced lawyers can be more rapidly enhanced.
In this case, the judge’s failure to recognize that the trial might not be over has caused some problems on appeal. However, I hope that the Army will not overreact, substantially curtail the program, and thereby “throw out the baby with the bathwater.” Instead, some minor adjustments—as recommended by Judge Cox— should suffice to solve any foreseeable problems in “Bridging the Gap.” Moreover, I am willing to leave to the discretion of the Army’s able military judges whether to have both counsel present when the post-trial critiques are presented. Often a much more valuable appraisal of tactics and skills can be provided in a one-on-one session. Of course, pedagogical benefits must yield if the judge suspects that private discussions with a counsel may engender a perception of favoritism or bias.